DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 11.
Amended: 1, 3-5, 11, 13-15.
Cancelled: 2, 9-10, 12 and 19-20.
Pending: 1, 3-8, 11 and 13-18. 
Response to Arguments
7.	In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 7-9, filed 01/20/2022, with respect to claim(s) 1 and 11 have been fully considered and are persuasive.  The rejection of claim(s) 1 and 11 has been withdrawn. 
Allowable Subject Matter
8.	Claim(s) 1, 3-8, 11 and 13-18 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are CHEN and TANIKAWA.
CHEN discloses a NAND flash memory, comprising: a control unit, which includes a signal receiving unit, a voltage boosted circuit and a flash array; and a power source supplying power to the control unit; wherein when the voltage boosted circuit receives an erase signal from the signal receiving unit, the voltage boosted circuit exerts a device erase pulse whose magnitude is larger than an initial voltage to blocks of the flash array to permanently erase data in the blocks; the blocks include power-on read blocks. By removing data from at least power-on read blocks, the present invention discloses a scheme for permanently destroying the NAND flash memory.
TANIKAWA discloses a charge pump unit including a capacitor that accumulates a charge on an output node according to a first clock signal and a transfer gate that takes in and applies a voltage of an input node to the output node according to a second clock signal received at a control terminal is controlled in the following manner. If the ratio of the total time of periods in which the voltage of the output node is higher than a target voltage in a predetermined monitoring period is smaller than or equal to a first threshold, i.e., if the charge pump unit executes a boosting operation for a relatively long period, a pulse voltage value of the second clock signal is increased.
 
Re: Independent Claim 1 (and dependent claim(s) 3-8), there is no teaching or suggestion in the prior art of record to provide:
wherein a control circuit has a first pin and a second pin; the first pin is connected to a press-key; the second pin is connected to the boost circuit; and the step of boosting the boost circuit comprises: determining whether the first pin is at a first voltage level; if the first pin is at the first voltage level, boosting the second pin to a second voltage level to start boosting the boost circuit; determining whether the first pin has maintained at the first voltage level for a pre- determined time and whether the second pin has maintained at the second voltage level for the pre-determined time; and if the first pin has maintained at the first voltage level for the pre-determined time, and the second pin has maintained at the second voltage level for the pre-determined time, then deeming that the boost circuit has already been boosted to the damage voltage.
 
 Re: Independent Claim 11 (and dependent claim(s) 13-18), there is no teaching or suggestion in the prior art of record to provide:
a press-key, wherein the control circuit has a first pin and a second pin; the first pin is connected to the press-key; the second pin is connected to the boost circuit; when the press-key is pressed, the first pin is lower than a first voltage level; wherein when the first pin is at the first voltage level, the control circuit boosts the second pin to a second voltage level to start boosting the boost circuit; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/896,669Docket No.: 4448-0595PUS1 Reply dated January 20, 2022Page 5 of 9 Reply to Office Action of October 20, 2021 wherein if the first pin has maintained at the first voltage level for a pre-determined time and the second pin has maintained at the second voltage level for the pre-determined time, the control circuit deems that the boost circuit has been boosted to the damage voltage.  

	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov